DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
As of claim 1, term “contents of the compartments” should be --the contents of the compartments--.
As of claim 10, term “the compartments” in line 14 should be –the receptacles—since the term “receptacles” is used throughout the claim.
As of claim 10, term “contents” in line 14 should be –the contents--.
As of claim 13 term “contents” in line 9 should be –the contents--.
As of claim 14, term “contents” in line 3 should be –the contents--.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Monitor Module (paragraphs [0010] and [0032]) and Authentication module (paragraphs [0010] and [0033]) in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-7, 9, 10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. (US Pub 2017/0111521) in view of Naseath (US Pub 2019/0172291).
As of claims 1, 10 and 13, Bowers discloses a method, comprising: 
monitoring contents of a set of compartments of a service kiosk ( monitoring compartments of personal communication structure (PCS) 100; see abstract); 
upon reaching a specified condition associated with at least one of, a status of the service kiosk, contents of the compartments of the service kiosk, and a status of a content of the compartments of the service kiosk, generating a request for a technician to provide physical service for the service kiosk (via monitoring different compartments of the PCS 100 and notifying a maintenance center so the PCS can be service or repaired; see paragraph [0089] and [0139]); 
authenticating that the technician is physically present at the service kiosk (via receiving authentication data at the PCS 100 from a user (worker, technician) and authenticating the user; see paragraphs [0015] and [0140]); and 

However Bowers does not explicitly disclose where each compartment is capable of storing at least one electronic device in a manner that provides power to the electronic device, and a data connection to the electronic device.
Naseath discloses a service kiosk 185 comprising a set of receptacles (lockers) to store electronic devices (see fig. 2; also see paragraph [0070]). Naseath further discloses an adaptor for providing power to an electronic device and a data connection between the electronic device and components of the kiosk (via kiosk including wireless internets, plugs, Ethernet, and USB port that allow assets and devices to be charged, configured for the user or updated with software patches; see fig. 2; also see paragraph [0035], [0040] and [0062]). Naseath further discloses a locking mechanism to secure contents of the receptacle (via locks associated with lockers; see paragraph [0002]). Naseath discloses the step of monitoring contents of a set of compartments of a kiosk 185 via the data connections (via monitoring devices once they are plugged in to the locker’s plugs or USB port; see paragraph [0033], [0035], [0041] and [0081]). Naseath further discloses that the kiosk further comprising an authentication module to authenticate an employee and provide physical access to the employee to retrieve devices (see paragraph [0038]).
From the teaching of Naseath it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Bowers to include the function of proving power and data connection to the device stored in a 
As of claim 2, Naseath discloses that the specified condition relates to the compartments of the service kiosk reaching a predefined capacity threshold, and where the technician is granted physical access to compartments to adjust the number of devices stored in the compartments (via tracking inventory in the kiosk and triggering new purchase order once the limit threshold of a product has been reached or a new product needs to be ordered; see paragraph [0042]).  -13-WO 2019/212514PCT/US2018/030290 
As of claim 5, Naseath discloses that the specified condition relates to a quantity of devices that have been requested at a site at which the kiosk is located by an administrator in association with an upcoming service event, and where the technician is granted access to compartments in support of fulfilling the upcoming service event (via commissioning the kiosk, indicating the quantity of items and setting replenishment trigger for each asset, so if an administrator needs to add items to the kiosk they would utilize this technique to fulfill the service; see paragraphs [0042] and [0117]. Naseath further discloses that the users can select asset to be delivered to the kiosk and the selected asset can be procured and delivered to a given kiosk 185; see paragraph [0050]).
As of claim 6, Bowers discloses that the specified condition relates to a physical property of a component of the service kiosk and where the technician is granted access to the component of the service kiosk to repair the component of the service kiosk (via the specified condition being faults in one of the components (display, fan etc.) of the kiosk; see paragraph [0139]).  

As of claims 9 and 12, Bowers discloses that the request for the technician to provide physical service for the kiosk identifies components and devices that will facilitate resolving the specified condition (via maintenance subsystem 130 indicating to the service entity  which component needs maintenance, hence indicating components and devices that will facilitate resolving the issues; see paragraph [0069]).  
As of claim 15, Bowers discloses that the specified condition relates to one of, a capacity of the service kiosk, a life cycle status of a device in a compartment of the service kiosk, a maintenance event associated with a device in a compartment of the service kiosk, a status of a component of the service kiosk, and an upcoming event at a location in which the service kiosk is situated (via status of electronic subsystem 140, user interface subsystem 150, temperature control subsystem 160, display subsystem or a communication subsystem; see fig. 1; also see paragraph [0056]).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. (US Pub 2017/0111521) in view of Naseath (US Pub 2019/0172291) and further in view of Flores et al. (US Pub 2008/0088454).
As of claim 3, combination of Bowers and Naseath discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly 
Flores discloses a kiosk (via toolbox 1) storing plurality of items (see paragraph [0028]). Flores discloses that the toolbox generates a request for maintenance when items stored in the toolbox have reached certain life cycle status (see paragraph [0089]).
	From the teaching of Flores it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Bowers and Naseath to include the function of requesting a technician upon reach a life cycle of stored items as taught by Flores in order to perform calibration or maintenance on the stored items.
As of claim 4, Flores discloses that the specified condition relates to a quantity of devices that have a malfunction flagged for a physical repair, and where the technician is granted physical access to compartments to perform the physical repairs on the devices (via toolbox’s computer 5 indicating the tool (flagged) which needs maintenance or repair (see paragraph [0089]).
Claims 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. (US Pub 2017/0111521) in view of Naseath (US Pub 2019/0172291) and further in view of Fly et al. (US Pub 2019/0101463).
As of claims 8, 11 and 14, combination of Bowers and Naseath discloses all the limitations of the claimed invention as mentioned in claim 1 above, Bowers further discloses that the PCS provides fault/error information about different compartments of 
Fly discloses a calibration monitoring system comprising a kiosk (via tool control system 200; see figs 1 and 2; also see paragraph [0057]). Fly further discloses that the system displays instruction to the user via the user interface 105 to perform calibration measurement on objects stored in the tool control system (see paragraphs [0081], [0086] and [0118]).
From the teaching of Fly it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Bowers and Naseath to include the function of providing instruction via the user interface of the kiosk as taught by Fly in order to assist the worker in performing calibration or maintenance on the stored items.
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
As of claim 1, applicant argues that combination of Bowers and Naseath does not disclose “monitoring contents of a set of compartments of service kiosk.” The Examiner respectfully disagrees.
Applicants are reminded that during examination, claims are given their “broadest reasonable interpretation . . ..” In re Morris, 127 F.3d 1048, 1054, 44
USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162
1  Therefore, under the broadest reasonable interpretation standard, the Examiner maintains his interpretations.
As of claims 1 and 13, claim language states “monitoring contents of a set of compartments of a service kiosk”, the language does not state how the monitoring is being done. Further claim language does not clearly state that the “at least one electronic device” is the “content”. 
Bowers discloses that the personal communication structure (PCS) includes plurality of compartments and the compartments enclose different contents (electronic subsystem 140, display subsystem; see fig. 1; also see paragraph [0105]). Bowers further discloses monitoring different compartments of the PCS 100 and notifying a maintenance center so the PCS can be service or repaired; see paragraph [0089] and [0139]). 
Claim 1 further states “each compartment is capable of storing at least one electronic device in a manner that provides power to the electronic device and a data connection to the electronic device.” Naseath further discloses an adaptor for providing power to an electronic device and a data connection between the electronic device and components of the kiosk (via kiosk including wireless internets, plugs, Ethernet, and USB port that allow assets and devices to be charged, configured for the user or updated with software patches; see fig. 2; also see paragraph [0035], [0040] and [0062]).
So based on this explanation it is the Examiner’s position that combination of Bowers and Naseath discloses the step of monitoring as claimed in claim 1.

Naseath discloses that the lockers have plugs or USB port that allow assets to the charged and updated (see paragraph [0041]). Naseath further discloses that the control board within a locker can recognize when the device is plugged in (status of the device) and then it enables the door to be locked (see paragraph [0039]). Naseath discloses the kiosk controller confirms that the device has been placed within the locker and further discloses that if the device has been plugged into a power receptacle or a USB connector then the power receptacle or USB connector indicate a device has been connected, which is used to confirm the device placement in the locker(see paragraph [0081]). Based on that explanation it is the Examiner’s position that Naseath discloses the step of monitor statuses of the contents of the receptacle via the data connection (plug or USB port).
In response to applicant's argument that “… absent in the record is any indication that the proposed modification of Bowers with Naseath would provide an obvious improvement to Bowers”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case combination of Bowers and Naseath teaches the function of providing power and data connection to the device stored in a . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 19 See also MPEP §2111; In re Graves, 69 F.3d 1147, 1152, 36 USPQ2d 1697, 1701
        (Fed. Cir. 1995); In re Etter, 756 F.2d 852, 858, 225 USPQ 1, 5 (Fed. Cir. 1985) (en banc).